BIGGS, Circuit Judge.
Hannah Salkind filed a reclamation petition with the referee in bankruptcy seeking to reclaim certain machinery and equipment in the possession of the trustee of the Mineral-Lac Paint Company, bankrupt. Mrs. Salkind claims to have been the owner of the machinery and equipment, to have sold it to Bessie Rose upon a conditional sales contract which, minus a certain Schedule A describing the machinery and equipment in question, was duly recorded in the office of the prothonotary for Philadelphia county.
The' learned District Judge held that ample evidence supported the finding of the referee to the effect that Mrs. Salkind was not the owner of the machinery and equipment at the time of the making of the conditional sales contract, and that Mrs. Rose did not buy the machinery in question, but was a mere straw party or agent for the bankrupt which was the real purchaser and party in interest. He also held that the omission of Schedule A from the conditional sales contract as recorded in the office of the prothonotary for Philadelphia county was the omission of such a necessary portion of the conditional sales contract as to render the language of the contract in respect to the description of the property sold insufficiently precise or definite, and that therefore the reservation of property under the contract was void as to any creditor of the buyer who acquired by attachment a lien upon the goods. In re Bazemore (D.C.) 189 F. 236; In re Ford-Rennie Leather Co. (D.C.) 2 F.(2d) 750-756; Meier & Frank Co. v. Sabin (C. C.A.) 214 F. 231.
Pursuant to the provisions of section 47a (2) of the Bankruptcy Act, 11 U.S.C. A. § 75 (a) (2), a trustee is deemed vested with all of the rights, remedies and powers of a creditor holding a lien by legal or equitable proceedings upon property coming into the custody of the bankruptcy court, and therefore the attempted reservation of property was void as against the trustee.
We agree with the findings of the District Judge. His decree dismissing the petition for review, approving the findings of the referee in bankruptcy, and decreeing title to the machinery and equipment to be in the trustee in bankruptcy is affirmed.